Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-16, and 18-21
Claims 1-7, 10-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (2008/0018977; “Bergmann”) in view of Sizer et al. (4,620,113; “Sizer”) and further in view of Taboada et al. (5,157,451; “Taboada”).
Regarding claims 1, 10 and 14, Bergmann discloses in figures 2-6, and related text, devices, systems, and methods for controlling Pockels cells using high voltage sources and feedback circuits to control laser pulses.
[0002] This invention relates to controlling Pockels cells, to systems and methods relating to such cells, and to methods of producing and controlling short or ultrashort laser pulses.
[0004] As their main element, common electro-optical modulators use a Pockels cell with variable optical properties, and an element sensitive to the polarization direction of the light beam, such as a reflective analyzer with constant optical properties. A Pockels cell normally comprises a birefringent crystal, which is suitably oriented with respect to the propagating light beam and to which a voltage of a few hundred to a few thousand volts is applied for changing the polarization of the incident light beam. Combined with the polarization sensitive element, these elements can be used for switching the light beam propagating through these elements on and/or off, of for changing the path of the light beam by optical element that are sensitive to the polarization of the incident light beam.
[0005] Using a suitable high voltage supply that can be switching between two voltage values the Pockels cell can switch the propagating laser beam between two orthogonal states of polarization. The difference of these two voltage values is a function of the parameters of the crystal material that is used and the wavelength of the propagating laser beam to be switched. In some applications both transitions from high to low voltage and vice versa must take place within a few nanoseconds, while some other applications only require one of the transitions to be as fast as a few nanoseconds, whereas the other transition can take place also in a time of microseconds.
[0006] Such an electro-optical modulator with a Pockels cell and a switchable high voltage supply can be used to optically switch laser pulses of short duration such as a few nanoseconds (ns), or ultrashort duration such as picoseconds (ps) or femtoseconds (fs), either changing their intensity or their propagation path. Such ultrashort laser pulses can be generated by known principles such as mode locking, Q-switching or gain switching. Mode-locked laser pulses usually have high repetition rates above 1 MHz, typically from 40 MHz to 200 MHz, for solid state lasers, and low pulse energies in the order of nanojoules, typically from 0.1 nJ to 50 nJ. If it is necessary to extract single laser pulses or groups of laser pulses from a continuous ps or fs pulse trains, it is often advantageous to use Pockels cells for this purpose. To do this, the voltage applied to the Pockels cell must be switched completely on or off in the time interval between two pulses, which is typically between 5 ns and 25 ns.
[0008] German Patent No. DE 102 51 888 B4 discloses an electrical control for Pockels cells and a laser system employing a Pockels cell with such an electrical control for selecting laser pulses. The electrical control has been modified from the commonly known H-configuration by adding at least one high voltage switch. This switch can either replace the commonly used recharging resistor or be placed in parallel to it. Such an electrical control can efficiently select individual laser pulses, allowing the precise generation of pulse sequences with defined time intervals for certain applications.
[0009] The amplitude of a laser pulse transmitted through an electro-optical modulator is controlled by the amplitude of the voltage signal applied to the Pockels cell. The voltage amplitude can only be varied in time scales in the order of milliseconds. In this way, it is not possible to control the amplitude of consecutive laser pulses, which is desired for certain applications such as material processing.
[0010] Some aspects of the invention feature a controllable Pockels cell system that allows for a particularly fast amplitude variation of laser pulses. In many cases, this Pockels cell system can enable precisely determined amplitudes of individual laser pulses in a pulse train of laser pulses.
[0011] In some respects, various embodiments of the present invention can achieve a variable amplitude modulation of the propagating laser pulses without using an extra modulator, while using a generally constant value for the maximum amplitude of the high voltage applied to the Pockels cell system. This improves upon some known Pockels cell systems by providing means for modifying the switching time when the high voltage is applied to the Pockels cell.
[0012] One aspect of the invention features a controllable Pockels cell system including a switching unit for switching the high voltage applied to the Pockels cell and off, and a delay unit for modifying the time when the high voltage is switching on and/or off.
[0013] In some embodiments, a polarization selective element, such as reflective analyzer, is placed behind or downstream of the Pockels cell, as viewed along the beam path of the laser. These two elements (Pockels cell and analyzer) together form the electro-optical modulator. The polarization of the linear polarized laser pulse passing the Pockels cell is orthogonal to the orientation of the polarization selective element behind the Pockels cell, such that the laser pulse is not transmitted. When a high voltage is applied to the Pockels cell, the polarization of the laser pulse will be rotated by 90.degree., allowing it to pass through the polarization selective element. In this manner, applying a well defined voltage to the Pockels cell as a function of time will change the transmission of the electro-optical modulator in a well defined function of time. This well defined transmission versus time function will be applied synchronously with the impinging laser pulses to the Pockels cell, synchronous to every laser pulse, for example, to every second laser pulse or to every nth laser pulse.
[0014] The transmission versus time function of the electro-optical modulator has, in some examples, at least one edge that is displaced in time relative to the impinging laser pulses, thus achieving the desired transmission for these laser pulses. For switching short and ultrashort laser pulses the transmission versus time function should be slow enough to be essentially constant during the time span of the laser pulse. Any desired intensity (amplitude) of the transmitted laser pulse can then be attained by displacing the edge of the transmission versus time function with respect to the laser pulse. A high repetition rate laser system with such as amplitude control for individually transmitted laser pulses can favorably be used for material processing, such as drilling holes or grooves with single laser pulses, specifically with respect to their depths or widths, etc.
[0015] The transmission versus time function of the electro-optical modulator can have a rising edge and a falling edge that can both be used for setting the intensity (amplitude) of the transmitted laser pulses. If one of the transition times is slower that the other one, this edge may favorably be used for the intensity control, as a slower edge will allow for a more precise determination of the transmitted intensity. One or both of the edges may deliberately be slowed down for this purpose.
[0016] In some embodiments, the switching unit applying a switchable high voltage to the Pockels cell is or includes a push-pull circuit. A first potential, such as a positive high voltage terminal, is connected via a first switch to a node, which is connectable to a first connector of the Pockels cell. This node is connected to a second potential, such as a ground terminal, via a second switch. The Pockels cell can also be connected to the second potential. The delay unit can be connected to the push-pull-circuit, and can include an input port for a trigger single and a first and a second output port for control signals, with the first output port connected to the first switch and the second output port connected to the second switch. The delay unit receives a trigger signal and generates control signals to the first and second switches. Preferably, the delay unit can be controlled in such a way that the control signals emanating from the output ports have individually set and controlled delays.
[0019] A more complex embodiment can include two push-pull circuits for the electrical control of Pockels cells in a bridge- or H-configuration. A first potential, such as a positive high voltage terminal, is connected via a first switch to a first node, which is connectable to the Pockels cell, whereas this first potential is connected via a second switch to the Pockels cell. The first node is connected via a third switch to a second potential, such as a ground terminal, while the second node is connected via a fourth switch to the second potential.
[0024] Another aspect of the invention features a method of producing short or ultrashort laser pulses of variable amplitude. According to this method, a pulse train of laser pulses is directed towards an electro-optical modulator as described above. A laser pulse is selected by the electro-optical modulator and is directed to a first output port of the electro-optical modulator. One of these laser pulses is selected by temporal coincidence of its arrival at the electro-optical modulator with the edges of the control voltage pulse of the Pockels cell. The amplitude of this laser pulse is adjusted by the temporal relationship of these two events.
[0025] The amplitude may be controlled by temporal coincidence of the voltage pulse applied to the Pockels cell with the arriving laser pulse. The time of the rising of falling edge of the voltage pulse may be positioned such as to achieve the desired amplitude of the transmitted laser pulse.
[0026] Another aspect of the invention features a method of controlling the amplitude and/or energy of short or ultrashort laser pulses via a closed feedback loop. According to this method, a pulse train of laser pulses is directed towards an electro-optical modulator as described above, a laser pulse is selected by the electro-optical modulator and directed to a first output port of the electro-optical modulator. The amplitude and/or energy of the laser pulse is measured at some location of the laser system, and this or later-arriving laser pulses pass through the electro-optical modulator as described herein, where their amplitude is set to the desired value.
Bergman, pars. [0002]-[0026].
[0037] As an example, the Pockels cell 2 can be a transverse electro-optical beta barium borat (BBO) crystal, properly positioned in the polarized laser beam for transverse electro-optical switching. Applying voltage to this crystal will produce a phase shift between two orthogonal polarization components, producing a transmission through an analyzer positioned behind the Pockels cell 2 that varies from 0% to 100% according to sin.sup.2(.PI./2V/V.sub..lamda./2) when changing the high voltage HV.
[0038] FIG. 2 shows a controllable Pockels cell system 10. The Pockels cell system 10 includes a Pockels cell 12 and a controller operably connected to the Pockels cell 12 and including a switching unit 11 and a delay unit 13. The switching unit 11 is connected to the Pockels cell 12, to a high voltage terminal +HV (first potential P.sub.B) and to a second potential P.sub.A, e.g. a ground terminal. The Pockels cell 12 is likewise connected to the second potential P.sub.A. The ground terminal can be replaced by a high voltage terminal -HV, with opposite polarity to the high voltage terminal +HV. Assuming that +HV represents a positive high voltage terminal, the ground terminal can be replaced by a negative high voltage terminal -HV.
[0039] The switching unit 11 includes a push-pull circuit with a first switch S1B, connected to the high voltage terminal +HV and a node P, and a second switch S1A. The node P is connected to the Pockels cell 12 and to the second switch S1A. The second switch S1A is connected to the ground terminal (potential P.sub.A).
Bergman, pars. [0037]-[0039].
Bergmann, Figure 2
    PNG
    media_image1.png
    527
    580
    media_image1.png
    Greyscale

Sizer, Figure 1

    PNG
    media_image2.png
    307
    459
    media_image2.png
    Greyscale



Further regarding claims 1, 10 and 14, Bergmann does not explicitly disclose manipulating switching circuits to inject current into the Pockels cell, for example, control signal is converted into an electric current having amplitude and duration substantially related to the amplitude and duration of said control signal, said current flowing through the switching element and the electro-optical device ; an electric charge is injected or ejected by said electric current to the capacity of said electro-optical device resulting in the change of the voltage across said electro-optical device ; wherein the amplitude, polarity and duration of said electric current pulses are sensed for setting the predefined values of the control voltage of said electro-optical switch .
However, Sizer discloses in figures 1 and 2, and related text, “A Pockels cell driver useful to operate the Pockels cell as an optical shutter to select [and shape] one or more laser pulses out of a train of laser pulses … The Pockels cell is connected through a storage capacitor, of higher capacitance than the capacitance of the Pockels cell, directly to a high voltage source and is charged to high voltage. The cell is charged and the storage capacitor is discharged through a microwave triode which is triggered by an avalanche transistor switch circuit. By directly charging the Pockels cell, lower currents are used than with conventional Pockels cell drivers using transmission lines to connect to the Pockels cell and gas filled tubes to switch a pulse-forming line. The Pockels cell shutter can be operated to provide transmission intervals for the laser pulses of the order of a nanosecond at high repetition rates, up to 10 KHz, without jitter in the timing of the transmission interval and for long periods of time without frequent need for replacement of the microwave triode.” Sizer, Abstract.
(1) Referring to FIG. 1, there is shown a laser controller 10 which may be a photo-electrically controlled device, including a photo-cell or photo-transistor driven by the laser, pulses from which are to be switched out by a shutter including cross polarizers (not shown) and a Pockels cell 12. The Pockels cell 12 is connected to a source of high voltage, indicated as 7 kilvolts (KV) through a current limiting resistor 14 and a charge storage capacitor 16. The resistance of this resistor 14 may suitably be two-megohms. The capacitance of the storage capacitor 16 is suitably much higher than the capacitance presented by the Pockels cell 12. For example, the ratio of capacitance may be 10 to 1. With a 10 picofarad (pf) Pockels cell, the storage capacitor 16 may have a capacitance of 50 pf. The Pockels cell 16 has an internal resistance shown in dash lines as a shunt resistor 15, which has a D.C. resistance which is approximately ten megohms at the maximum voltages in the circuit. The time constant of the cell 12 is of the same order of magnitude and in this example equal to the charging time constant of the current limiting resistor 14 and the storage capacitor 16. Thus, the voltage across the Pockels cell is at ground (zero volts) at the beginning of each cycle or shot (see FIG. 2).
(2) When current flows through the resistor 14, the capacitor 16 charges to supply voltage (7KV in this example). A reliable, long life and jitter free transmission interval is obtained through the use of a microwave triode tube 18, suitably a Varian type Y-690. This tube has an anode, a grid and a cathode. Filament current is supplied through a filament transformer 20; the center tap of the secondary of which is grounded. The triode is therefore connected across the series connected Pockels cell 12 and storage capacitor 16. No charge lines are used to develop the voltage across the Pockels cell. The storage capacitor 10 is discharged directly through the microwave triode 18, and the Pockels cell is charged directly, from the current due to the charge stored in the capacitor 16, through the triode 18.
(3) Discharge for a period of time less than ten nanoseconds is obtained by an avalanche transistor stack utilizing two transistors 22 and 24 of the NPN type. The bases and emitters of these transistors are interconnected by ringing suppression resistors 26 and 28. The triode 18 is normally biased off by a -150 volt bias voltage through a resistor 30. The avalanche transistor stack is connected between ground and a -500 volt supply through a resistor 32. The avalanche transistors 22 and 24 may be of different type such that the hold off voltage of the stack exceeds 500 volts. The transistors 22 and 24 are nonconductive until a control or trigger pulse from the laser controller 10 is applied to the base of the lower transistor 24 through a coupling capacitor 34. The transistor stack then becomes conductive. A positive voltage much higher than the bias voltage is developed across the resistor 32 upon current flow through the avalanche transistor stack and is coupled through a capacitor 38 to the grid of the triode 18. The triode then conducts for a short period of time, for example 10 nanoseconds sufficient to permit the capacitor 16 to discharge and the cell 12 to charge. The conduction period may be less (5 nanoseconds) where the circuits of FIG. 4 are used.
(4) As shown in FIG. 2, the voltage across the Pockels cell rapidly increases from zero volts through its half wavelength voltage (indicated as 3.5KV) as the cell charges. At 3.5KV, the polarization presented by the cell 12 is rotated so that transmission of a laser pulse in precise, jitter free time relationship with the trigger pulse is permitted. The transmission interval, as shown in FIG. 3, is approximately 3 to 4 nanoseconds in duration. As the voltage across the Pockels cell 12 increase to 7KV, the polarization presented by the cell is again rotated and transmission is blocked. Thus one pulse from the laser can be selected or switched out. After the triode 18 is cut off, the storage capacitor 16 can be charged through the current limiting resistor 14. The discharge time constant of the Pockels (the product of the cell capacitance and its internal resistance 15) is approximately the same as the charging time constant of the storage capacitor and the resistor 14. Thus after the triode 18 cuts off, the Pockels cell 12 cannot recharge from the supply voltage, while the storage capacitor recharges. The voltage across the Pockels cell 12 decreases and passes through the half wavelength voltage well after the burst of laser pulses has expired. This is shown in FIG. 2 and in FIG. 3 as more than 200 microseconds after the trigger pulse. It will be noted that the time scale on the time axis of FIGS. 2 and 3 changes for the charging time after the tube 18 cuts off.
Sizer, col. 2, l. 35 – col. 3, l. 58.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bergmann in accordance with Sizer’s current charging and triggering features to comprise:
1. A system for arbitrary control of amplitude (FIG. 5c-d) or polarization (FIG. 5b) or phase (FIG. 5a) of light in a pulsed laser system, the system comprising at least an optical layout (FIG. 5a-d) configured for propagation of laser pulses, an electro-optical switch which is a Pockels cell responsible for said control of light amplitude or polarization or phase, said electro-optical switch is controlled via at least two electric contacts having an electric capacitance in between them, an electric driver (17) responsible for control of said electro-optical switch , said electric driver is configured to control the voltage on the contacts of said electro-optical switch by injecting charge into said capacitance utilizing one or more electric current pulses wherein the electric driver (17) comprises means (at least, 10, 11, 12, FIG. 2a-d) to sense the amplitude, polarity and duration of said electric current pulses, and sensing is used to reach predefined control voltage of said electro-optical switch .
10. The system according to claim 1, wherein said electric driver (17) has external control signals (H, L) which are converted from arbitrary electronic control sources into current pulses having amplitude and duration substantially related to the amplitude and duration of said control signals (H, L), and arranged to increase or decrease the Pockels cell control voltage by injection or ejection of an electric charge into or from the Pockels cell capacitance.
14. A method for arbitrary control of amplitude or polarization or phase of light in a pulsed laser system (FIG. 5a-d) according to claim 1, the method comprising steps, at least, of: an arbitrary control signal of a preset duration and amplitude is supplied to an arbitrarily selected switching element of the electric driver (17); said control signal is converted into an electric current having amplitude and duration substantially related to the amplitude and duration of said control signal, said current flowing through the switching element and the electro-optical device ; an electric charge is injected or ejected by said electric current to the capacity of said electro-optical device resulting in the change of the voltage across said electro-optical device ; wherein the amplitude, polarity and duration of said electric current pulses are sensed for setting the predefined values of the control voltage of said electro-optical switch .
because the resulting inherent-capacity-based devices, systems, and methods would facilitate charging and discharging Pockels cells (320, 324) during the intervals between laser pulses (331,332,333). Taboada, figs. 3 and 4 and col. 5, ll. 57-65 (“When the switching device 400 conducts it shorts or removes or dissipates the charge built-up on the inherent capacitance 412 of the electro-optical polarization modulating element 128. When the switching device 400 is restored to the off condition, the capacitance 412 again charges toward the high voltage at 428 through the resistance 416. This charging and shorting under control of the generator 403 creates the waveform shown in FIG. 3 of the drawings.”).
Regarding claims 2-7, 11-13, 15-16, and 18-21, Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bergmann in view of Sizer and further in view of Taboada to comprise:
2. The system according to claim 1, wherein said electric driver (17) comprises one or more switching cells (1) configured as a controlled source or sink of electric current.
3. The system according to claim 2, wherein a switching cell (1) of said electric driver (17) comprises a feedback means (10, 11, 12) configured to sense and stabilize the current of said current source.
4. The system according to claim 1, wherein the switching cell (1) of said electric driver (17) is implemented with the separated control signal (2) and power (4) inputs.
5. The system according to claim 1, wherein a switching cell (1) of said electric driver (17) is implemented with a common input (5) for the control signal and power.
6. The system according to claim 1, wherein a switching element comprises a stack of said switching cells (1) with their control inputs tied together, in order to operate under high voltage wherein the high voltage is not less than the λ/4 voltage of the Pockels cell and the number of switching cells (1) in the stack is selected such that the operating voltage of the main switching cell transistor (3) does not exceed its specified maximum operating voltage.
7. The system according to claim 1, wherein said electric driver (17) uses a unipolar topology (17-1) of switching elements (16-1, 16-2), to drive the Pockels cell .
11. The system according to claim 1, wherein the system is configured for arbitrary control of polarization of light in pulsed laser systems (FIG. 5b).
12. The system according to claim 1, wherein the system is configured for arbitrary control of phase of light in pulsed laser systems (FIG. 5a).
13. The system according to claim 1, wherein the system is configured for arbitrary control of amplitude of light in pulsed laser systems (FIG. 5c-d).
15. The method according to claim 1, wherein the separate control signal and power supply are provided to the switching elements having separated control signal (2) and power (4) inputs.
16. The method according to claim 1, wherein only the control signal is provided to the switching elements having the common input (5) for control signal and power.
18. The method according to claim 1, wherein the control signals (H, L) have arbitrarily long durations and arbitrarily variable amplitudes during said durations to impart the correspondingly predefined arbitrary variations to the envelope of a plurality of laser pulses interacting with the Pockels cell .
19. The method according to claim 14, wherein the method is configured for arbitrary control of light's polarization in pulsed laser systems (FIG. 5b).
20. The method according to claim 14, wherein the method is configured for arbitrary control of light's phase in pulsed laser systems (FIG. 5a).
21. The system according to claim 14, wherein the method is configured for arbitrary control of light's amplitude in pulsed laser systems (FIG. 5 c-d).
because the resulting inherent-capacity-based devices, systems, and methods would facilitate selecting one or more laser pulses out of train of laser pulses, Sizer, Abstract by charging and discharging Pockels cells (320, 324) during the intervals between laser pulses (331,332,333). Taboada, figs. 3 and 4 and col. 5, ll. 57-65 (“When the switching device 400 conducts it shorts or removes or dissipates the charge built-up on the inherent capacitance 412 of the electro-optical polarization modulating element 128. When the switching device 400 is restored to the off condition, the capacitance 412 again charges toward the high voltage at 428 through the resistance 416. This charging and shorting under control of the generator 403 creates the waveform shown in FIG. 3 of the drawings.”).
Claims 8-9 and 17
Claims 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (2008/0018977; “Bergmann”) in view of Sizer et al. (4,620,113; “Sizer”) and further in view of Taboada et al. (5,157,451; “Taboada”), as applied in the rejection of claims 1-7, 10-16, and 18-21, and further in view of Kotov, V N (RU 120297 U1; “Kotov”).
Regarding claims 8, 9 and 17, while Bergmann, Sizer and Taboada disclose switching elements responding to and/or applying control signals, Bergmann in view of Sizer and further in view of Taboada does not explicitly disclose:
8. The system according to claim 1, wherein said electric driver (17) uses a bipolar topology (17-2) of switching elements (16-1, 16-2, 16-3, 16-4), to drive the Pockels cell .
9. The system according to claim 1, wherein said electric driver (17) uses a unipolar topology (17-3) of switching elements (16-1, 16-2, 16-3, 16-4), arranged in a way that permits a higher unipolar voltage excursion of the Pockels cell by utilizing a bipolar voltage supply.
17. The method according to claim 1, wherein one or more control signals (H, L) can be simultaneously supplied to one or more switching elements (16, 16-1, 16-2, 16-3, 16-4) making up the unipolar and bipolar topologies of said electric driver (17), to set the predefined values of control voltage of said electro-optical switch .
However, Kotov discloses “high alternating voltage sources [that are] programmable in amplitude and frequency,” Kotov, Abstract, and polarity, Kotov, Description.
The generator has two operating modes - autonomous and from a computer, and is designed to control Pockels cells, Q-switches of laser systems, mass spectrographs, PMTs, acousto-optical converters and electro-optical crystals, as well as for other applications where bipolar or unipolar pulses of any polarity are required from 1 μs to 950 ms, frequency from 0 to 20 kHz, amplitude up to ± 1750 V. The generator has a wide range of functions: the output voltage on both channels is unipolar or bipolar; individual adjustment of the amplitude, the interval between the positive and negative phases of the pulse and the duration of each phase; frequency adjustment; cascading several generators from an external source; single-frame shooting mode (generation of one or more pulses or several series of several pulses); memory for 5 configurations of output pulses; protection against overloads and K3 in the load.
Kotov, Technical Solution.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bergmann in view of Sizer and further in view of Taboada to disclose:
8. The system according to claim 1, wherein said electric driver (17) uses a bipolar topology (17-2) of switching elements (16-1, 16-2, 16-3, 16-4), to drive the Pockels cell .
9. The system according to claim 1, wherein said electric driver (17) uses a unipolar topology (17-3) of switching elements (16-1, 16-2, 16-3, 16-4), arranged in a way that permits a higher unipolar voltage excursion of the Pockels cell by utilizing a bipolar voltage supply.
17. The method according to claim 1, wherein one or more control signals (H, L) can be simultaneously supplied to one or more switching elements (16, 16-1, 16-2, 16-3, 16-4) making up the unipolar and bipolar topologies of said electric driver (17), to set the predefined values of control voltage of said electro-optical switch .
because the resulting devices, systems and methods would facilitate controlling Pockels cells. Kotov, Technical Solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883